United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1337
                                  ___________

Rose Anderson,                         *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Arkansas Department of Human           *
Services, Division of Mental Health    *      [UNPUBLISHED]
Services/Arkansas State Hospital, a    *
public body; Charles Smith, an         *
individual; Carol Wyrick, an           *
individual;                            *
                                       *
             Appellees,                *
                                       *
Annie McGuire, an indivudual,          *
                                       *
             Defendant.                *
                                  ___________

                        Submitted: October 26, 2001
                            Filed: October 26, 2001
                                 ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

      In this appeal following an adverse jury verdict in her retaliation and race
discrimination action, Rose Anderson challenges the sufficiency of the evidence.
After careful consideration of the record before us and the parties’ submissions on
appeal, we find the appeal meritless and affirm the judgment of the District Court,1
because there is no basis whatsoever for upsetting the jury’s verdict.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
                                        -2-